                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


HOZAE LAMAR MILTON,

             Petitioner,

v.                                                          Case No. 3:18-cv-1383-J-34MCR

PETER FRANCHOT, et al.,

          Respondents.
________________________________

                                            ORDER
       A petition for Writ of Habeas Corpus (Petition; Doc. 1), identifying Corrine Brown

as the Petitioner, was filed on November 19, 2018. Ms. Brown did not sign the Petition.

Instead, Hozae Lamar Milton, a non-lawyer, has signed this Petition. As a non-lawyer,

Mr. Mitlon does not have standing to represent Brown or any other party before this Court.

See Local Rule 2.01. To the extent the Petition can be read as being brought by Milton,

the Court finds that it plainly appears from the face of the Petition that Milton is not entitled

to relief. See Rule 4, Rules Governing Section 2254 Cases in the United States District

Courts (“If it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court, the judge must dismiss the petition and direct

the clerk to notify the petitioner.”) (emphasis added). Upon review of the Petition, Milton

has not alleged he is being confined as a prisoner in state custody and the Petition is

devoid of any factual or legal support. See Petition at 1-14. For these reasons, the Petition

is due to be dismissed. See id.

       Accordingly, it is now
        ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk of the Court shall enter judgment dismissing this case without

prejudice and the Court is directed to close this case and terminate any pending motions.

        DONE AND ORDERED at Jacksonville, Florida, this 13th of December, 2018.




Jax-8

C:      Hozae Milton




                                           2
